Citation Nr: 1452547	
Decision Date: 11/28/14    Archive Date: 12/02/14

DOCKET NO.  12-04 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left plantar fasciitis prior to July 27, 2011 and in excess of 30 percent from that date.  

2.  Entitlement to a rating in excess of 10 percent for right plantar fasciitis prior to July 27, 2011 and in excess of 20 percent from that date.  

3.  Entitlement to a compensable rating for lower quadrant abdominal strain. 

4.  Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to April 1988, December 1990 to April 1991, January 2005 to January 2007, and December 2008 to February 2010.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2010 and October 2011 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The October 2011 rating decision denied ratings greater than 10 percent for left and right plantar fasciitis, but a May 2013 rating decision changed those ratings to 30 and 20 percent, respectively, effective from July 27, 2011.  The RO had denied service connection for erectile dysfunction in September 2010, but the Veteran did not perfect an appeal of that issue after the December 2012 statement of the case on it, and so it is not on appeal.    

The issues of service connection for sleep apnea and a compensable rating for lower quadrant abdominal strain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In June 2013, the Veteran effectively withdrew his appeals on the issues of higher ratings for his service-connected left and right plantar fasciitis.  



CONCLUSION OF LAW

The criteria for withdrawal of the appeals for higher ratings for left and right plantar fasciitis are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In June 2013, the Veteran indicated that he wanted to withdraw his appeals concerning the ratings assigned for his service-connected left and right plantar fasciitis.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  With regard to the appeals withdrawn by the Veteran, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals as to those issues and they are dismissed.

No assistance or notice under 38 U.S.C.A. Chapter 51 (West 2002) is necessary for the claim since the appeals have been withdrawn.


ORDER

The appeals on the issues of higher ratings for left and right plantar fasciitis are dismissed.



REMAND

The Veteran requested a Board videoconference hearing in July 2012 for the issues of service connection for sleep apnea and a compensable rating for lower quadrant abdominal strain.  His representative mentioned this in July 2014 and advised that the case should be remanded to the RO for such a hearing. 

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a Board videoconference hearing.  After the hearing is conducted, or in the event the Veteran cancels the hearing or fails to report for the hearing, the case should be returned to the Board for appellate review.    

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
Michael Martin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


